I concur. A settlement beteen the parties approved by the commission is tantamount to an award on the facts as they existed or were known at the time of the settlement and like an award would be subject to change. The very basis of the Compensation Act is to enable persons disabled by injury to live without becoming a charge on the public. Industry supports its casualties. Therefore, not only the parties but the public is interested in having that purpose fully carried out. The act is to be construed to that end.
PRATT, J., on leave of absence. *Page 390